Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered February 27, 2013, which dismissed the petition, unanimously affirmed, without costs.
Petitioner’s arguments that the charges against him were false and maliciously motivated, and that his union-provided counsel notified DOE counsel of a hearing date, do not provide a basis to vacate the arbitration award against him pursuant to CPLR article 75 (Matter of Asch v New York City Bd./Dept. of Educ., 104 AD3d 415, 418 [1st Dept 2013]). Further, contrary to petitioner’s arguments, to the extent his claims for defamation or libel could be said to survive the conversion of this action to a proceeding under article 75, those claims are time-barred since the action was commenced more than one year after the acts complained of (CPLR 215 [3]).
Concur — Gonzalez, EJ., Friedman, Moskowitz, Freedman, Kapnick, JJ.